Citation Nr: 0109800	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-05 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
December 1957.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 1999 rating determination by the Boston, 
Massachusetts, Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

The veteran contends that he injured his knees making 
parachute jumps in service.  He stated that he made 40 jumps, 
while he was a member of the 82nd Airborne and that he has 
had constant problems with his knees since service.  The 
record also shows that the veteran sustained an intercurrent 
left knee injury in 1976 and was involved in motor vehicle 
accidents in 1978 and 1980.  

A letter from B.J. Aubrey dated in May 1999 indicated that he 
had treated the veteran for osteoarthritis of both knees 
since April 1993.  At that time the veteran reported a 
history of injury to both knees while serving as a 
paratrooper between 1954 and 1957.  The veteran did not 
report any interval history of injury to his knees and 
described a constant and progressive pain since 1950.  Based 
on the veteran's reported history Dr. Aubrey concluded that 
the veteran's current knee problems were the direct result of 
being a paratrooper during military service in the 1950s and 
having sustained "knee sprains" and "derangement injuries" 
to both knees at that time.

A review of the claims file reveals that the RO did not 
request a medical examination and opinion as to the etiology 
of the veteran's bilateral knee disability. 
Further, it is clear that Dr. Aubrey did not take into 
account the intercurrent knee injuries that apparently 
occurred several years following separation from service in 
1957.  

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

After a review of the record, and pursuant to the new 
statutory requirements, it is the opinion of the Board that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claim.  
Specifically, in examining the evidence of record, the Board 
notes that there are several medical questions which need to 
be clarified before a decision can be made with regard to the 
veteran's claim.  Because it is not the function of the Board 
to make medical determinations, a remand to the RO so that 
these questions can be answered is required.

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

3.  The RO should obtain any additional 
pertinent VA or private treatment 
records.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.  If any requested records are 
unable, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

4.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record.

5.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted in order to determine the 
nature and likely etiology of the 
bilateral knee disability.  The examiner 
should be instructed to set forth a 
detailed history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  Complete diagnoses should be 
provided.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  The examiner is requested to 
review the claims file and render an 
opinion as to the etiology of any current 
bilateral knee disability.  The examiner 
is requested to comment on the 
etiological significance, if any, of the 
service medical records, as well as on 
the significance of any knee injury 
sustained following the veteran's 
separation from service in 1957 that the 
record might reveal.  On the basis of the 
current examination findings and 
information in the claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that a bilateral knee disability had its 
onset during the veteran's military 
service.  The entire claims folder and a 
copy of this remand must be provided to 
the examiners in connection with this 
opinion request.

6.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

7.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




